OPINION

LARRY L. LESSEN, Bankruptcy Judge.
The issue before the Court is whether the Debtor may use his wild card exemption under 735 ILCS 5/12-1001(b) to exempt the proceeds from the sale of a business.
The Debtor, Dennis E. Gullo, Jr., filed a petition pursuant to Chapter 7 of the Bankruptcy Code on July 11, 1995. He is currently unemployed. In October 1994, the Debtor sold a business in Galesburg, Illinois, to Brad Price for $20,000.00. He received $9400.00 for the transfer, and he is owed $10,651.00. The Debtor has claimed $2000.00 of the $10,651.00 as exempt personal property under 735 ILCS 5/12-1001(b). The Trustee filed an objection to the exemption on the grounds that the property claimed as exempt is business property.
735 ILCS 5/12-1001 provides in pertinent part as follows:
The personal property exemptions set forth in this Section shall apply only to individuals and only to personal property that is used for personal rather than business purposes.
In this ease, the Debtor is an individual who is not engaged in any business. The limitation on the personal property exemption does not extend to the proceeds from the sale of a business; it only applies to personal property that is used for business purposes. Since the $2000.00 at issue here will be used for personal rather than business purposes, the Trustee’s objection must be denied.
For the foregoing reasons, the Trustee’s Objection to Exemption is denied.
This Opinion is to serve as Findings of Fact and Conclusions of Law pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.